Citation Nr: 1542352	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right elbow.

2. Entitlement to service connection for erectile dysfunction.

(The issue of entitlement to an annual clothing allowance for the year 2014 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for the following periods: February 1986 to June 
1986, May 1987 to August 1987, May 1989 to August 1989, January 1991 to March 1991, and from December 2011 to November 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2013, the Veteran submitted a notice of disagreement (NOD) stating that service connection should have been granted for degenerative lumbar disc disease; erectile dysfunction; degenerative joint disease, right knee; and a knee strain, left knee.  He also initiated an appeal of the initial rating assigned for degenerative joint disease, right elbow.  

In November 2014, the Veteran was issued a Statement of the Case (SOC) regarding these issues.  In his November 2014, VA Form 9 (Substantive Appeal) the Veteran specifically limited his appeal to the issues of entitlement to service connection for degenerative lumbar disc disease and erectile dysfunction and entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right elbow.  Accordingly, the Board finds that the issues of service connection for degenerative joint disease, right knee and a knee strain, left knee are not presently in appellate status, and will be discussed no further herein.  38 C.F.R. §§ 20.202, 20.204 (2015).  Further, in December 2014, the Veteran was granted service connection for lumbar strain with degenerative disc disease, postoperative by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a statement received by VA in December 2014, the Veteran submitted a request to withdraw his request for a Board hearing and to request a hearing with a Regional Office Decision Review Officer (DRO).  In April 2015, the Veteran's claims were certified to the Board; however, his requested DRO hearing has not been held and his request has not been withdrawn.  Since the failure to afford the Veteran the aforementioned hearing and failure to offer him a subsequent Board hearing, would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. §§ 3.103(c), 20.904. 

Accordingly, the case is REMANDED for the following action:

1. First, schedule the Veteran for a hearing before a DRO at the RO, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran (and his representative) of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

2. Then, the AOJ should follow appropriate steps to return the Veteran's appealed issues to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




